The State of




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 23, 2014

                                      No. 04-14-00025-CR

                                    Frances Rosalez FORD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR2986
                           Honorable Dick Alcala, Judge Presiding

                                         ORDER
       The State’s brief was originally due August 18, 2014; however, the court granted
appellant an extension of time to file the brief until September 17, 2014. The brief was not filed.
Instead, on September 19, the State filed a motion requesting an additional thirty days to file the
brief.

        We grant the motion and order the State to file its brief by October 17, 2014 (60 days
after the originally due date). Counsel is advised that no further extensions of time will be
granted absent a motion that (1) demonstrates extraordinary circumstances justifying further
delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court